                                           Case 2:19-cv-00329-GMN-EJY Document 146 Filed 08/13/21 Page 1 of 2



                                      1 Brian L. Bradford, NV Bar No. 9518
                                          FISHER & PHILLIPS LLP
                                      2   300 S. Fourth Street, Suite 1500
                                          Las Vegas, Nevada 89101
                                      3   Telephone: (702) 252-3131
                                          Fax: (702) 252-7411
                                      4   bbradford@fisherphillips.com

                                      5 Pavneet Singh Uppal, AZ SBN 016805 (Admitted Pro Hac Vice)
                                          Kris Leonhardt, AZ SBN 026401 (Admitted Pro Hac Vice)
                                      6   FISHER & PHILLIPS LLP
                                          3200 N. Central Avenue, Suite 1550
                                      7   Phoenix, Arizona 85012-2487
                                          Telephone: (602) 281-3400
                                      8   Fax: (602) 281-3401
                                          puppal@fisherphillips.com
                                      9   kleonhardt@fisherphillips.com
                                          Attorneys for Defendants
                                     10
3200 N. Central Avenue, Suite 1550




                                                                  UNITED STATES DISTRICT COURT
   Phoenix, Arizona 85012-2487
     FISHER & PHILLIPS LLP




                                     11
                                                                        DISTRICT OF NEVADA
          (602) 281-3400




                                     12   NAVAJO HEALTH FOUNDATION – SAGE               Case No. 2:19-cv-00329-GMN-EJY
                                          MEMORIAL HOSPITAL, INC. (doing business
                                          as “Sage Memorial Hospital”); an Arizona non- JOINT STIPULATION TO
                                     13
                                          profit corporation                            EXTEND TIME FOR
                                                                                        DEFENDANTS TO RESPOND TO
                                     14
                                                               Plaintiff,               PLAINTIFF’S SECOND
                                                                                        AMENDED COMPLAINT [ECF
                                     15
                                                   v.                                   No. 144]
                                     16                                                     (FIRST REQUEST)
                                          RAZAGHI DEVELOPMENT COMPANY,
                                     17   LLC; a Nevada limited liability company (doing
                                          business as “Razaghi Healthcare”), et al.,
                                     18
                                                                 Defendants.
                                     19

                                     20           IT IS HEREBY STIPULATED AND AGREED that Defendants Razaghi

                                     21 Development Company, LLC, Ahmad Razaghi, and Tausif Hasan (collectively,

                                     22 “Defendants”) shall have a brief one-week extension of time, up to and including August

                                     23 23, 2021 to respond to Plaintiff’s Second Amended Complaint (ECF No. 144). Although

                                     24 this is the first request relating to the Second Amended Complaint, Defendants did receive

                                          FP 41359971.1
                                           Case 2:19-cv-00329-GMN-EJY Document 146 Filed 08/13/21 Page 2 of 2


                                      1 extensions relating to their response to the First Amended Complaint. The parties now

                                      2 stipulate to this short extension due to defense counsels’ current case load, including recent

                                      3 last-minute efforts to prepare for and attend mediation in order settle a matter set for trial in

                                      4 mid-September 2021. Additionally, two out of six attorneys in defense counsels’ office have

                                      5 been out of the office dealing with unexpected and serious health issues for themselves or

                                      6 family members, causing increased workloads for the remaining attorneys in the office. The

                                      7 additional time requested herein will permit counsel for Defendants to meet other case

                                      8 commitments and allow Defendants sufficient time to prepare, review, and finalize their

                                      9 response to the Second Amended Complaint, especially considering the complexity of the

                                     10 issues in this case and the length and breadth of the Second Amended Complaint. This
3200 N. Central Avenue, Suite 1550




                                     11 request is made in good faith and not for the purpose of delay. Neither party will be
   Phoenix, Arizona 85012-2487
     FISHER & PHILLIPS LLP




                                     12 prejudiced by the requested extension.
          (602) 281-3400




                                     13           For the reasons set forth above, the parties ask the Court to approve this stipulation

                                     14 to extend the time for Defendants to respond to the First Amended Complaint from August

                                     15 16, 2021 up to and including August 23, 2021.

                                     16           RESPECTFULLY SUBMITTED this 13th day of August 2021.

                                           JENNER & BLOCK LLP                             FISHER & PHILLIPS LLP
                                     17

                                     18
                                           /s/ Douglass A. Mitchell (with permission)      /s/ Kris Leonhardt
                                           Douglass A Mitchell                             Pavneet Singh Uppal
                                     19
                                           1099 New York Avenue, N.S., Suite 900           (Admitted Pro Hac Vice)
                                           Washington, DC 20001                             Kris Leonhardt (Admitted Pro Hac Vice)
                                     20    Attorneys for Plaintiff                         3200 N. Central Avenue, Suite 1550
                                                                                           Phoenix, Arizona 85012-2487
                                     21                                                    Attorneys for Defendants
                                     22                                          IT IS SO ORDERED:
                                     23                                          ______________________________________
                                                                                 UNITED STATES MAGISTRATE JUDGE
                                     24
                                                                                         August 13, 2021
                                                                                 Dated:__________________________
                                                                                            2
                                          FP 41359971.1
